Case: 09-50928 Document: 00511276540 Page: 1 Date Filed: 10/27/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 27, 2010

                                     No. 09-50928                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee
v.

JOSE SOLIS-CASTILLO

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:09-CR-531-1


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Jose Solis-Castillo appeals his sentence. He pled guilty to illegal reentry
into the United States after having previously been removed, in violation of 8
U.S.C. § 1326(a) & (b)(2). At sentencing, the district court varied upwardly from
Solis-Castillo’s calculated Guidelines imprisonment range of 41 to 51 months
and imposed an 80-month prison sentence.                 Solis-Castillo argues that his
sentence is substantively unreasonable.


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 09-50928 Document: 00511276540 Page: 2 Date Filed: 10/27/2010



                                   No. 09-50928

      Sentences are viewed for reasonableness in light of the sentencing factors
in 18 U.S.C. § 3553(a). See United States v. Mares, 402 F.3d 511, 519-20 (5th
Cir. 2005).    We utilize an abuse of discretion standard to consider the
substantive reasonableness of the sentence imposed. Gall v. United States, 552
U.S. 38, 51 (2007).
      The district court thoroughly addressed the Section 3553 factors and cited
fact-specific reasons for imposing the non-Guidelines sentence. See United
States v. Tzep-Mejia, 461 F.3d 522, 527 (5th Cir. 2006). The district court did not
fail to account for a factor which should have received significant weight, give
significant weight to an irrelevant or improper factor, or make a clear error of
judgment in balancing the sentencing factors. See United States v. Smith, 440
F.3d 704, 708 (5th Cir. 2006). In light of its finding of an under-representation
of Solis-Castillo’s criminal history, the nature of his prior offense, and the need
to protect the public as well as to deter future criminal conduct, the district court
did not abuse its discretion in imposing a sentencing variance. See United States
v. Lopez-Velasquez, 526 F.3d 804, 806 (5th Cir. 2008).
      Furthermore, although the 80-month sentence imposed was 29 months
higher than advisory guidelines maximum of 51 months, this court has affirmed
much greater non-guidelines sentences. See, e.g., United States v. Herrera-
Garduno, 519 F.3d 526, 530-32 (5th Cir. 2008) (affirming as reasonable a 60-
month sentence imposed where the advisory guidelines range was 21 to 27
months in prison). Solis-Castillo has not shown that the district court imposed
a substantively unreasonable sentence. See Gall, 522 U.S. at 51. Accordingly,
the judgment of the district court is AFFIRMED.




                                         2